DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.

Product by Process Limitations
 
Initially, and with respect to claim(s) 1, 9, 12 and 13, note that a "product by process" claim is directed to the product per se, no matter how actually made. See In re Thorpe et ah, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. As stated in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).
 
Note that Applicant has burden of proof in such cases as the above case law makes clear.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1:
The claim limitation “the contact member is configured to enable relative slide movement between the first member contact surface and the shaft end surface in a circumferential direction of the driven shaft in a preassembled state where” (emphasis added by the examiner) in lines 21- 23 is new matter. The indication that first member contact surface and the shaft end surface slide relative to each other is taught in the specification (page 6) but the indication it is in the circumferential direction is new matter. For this reason, the limitation is rejected as new matter. 
Claims 2-8 are rejected due to their dependence on claim 1.

Regarding claim 9:
The claim limitation “the contact member is configured to enable relative slide movement between the second member contact surface and the opposing surface in a circumferential direction of the driven shaft in a preassembled state where” (emphasis added by the examiner) in lines 22- 24 is new matter. The indication that first member contact surface and the shaft end surface slide relative to each other is taught in the specification (page 7) but the indication it is in the circumferential direction is new matter. For this reason, the limitation is rejected as new matter. 
Claims 10-13 are rejected due to their dependence on claim 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12:
The claim limitation “wherein after the occurrence of the contact of the first shim contact surface to the shaft end surface or the occurrence of the contact of the second shim contact surface to the opposing surface, the first member contact surface contacts the shaft end surface” (emphasis added by the examiner) in lines 2-4 is unclear. The limitation is unclear because it refers to two difference “occurrences” that are no longer present in claim 9 (on which this claim depends) which were removed in previous amendments to the claims. For this reason, it’s unclear how to interpret when the limitation “the first member contact surface contacts the shaft end surface” occurs. For the sake of examination, the office has interpreted the claim as “wherein the first member contact surface contacts the shaft end surface”.

Regarding claim 13:
The claim limitation “wherein after the occurrence of the contact of the first shim contact surface to the shaft end surface or the occurrence of the contact of the second shim contact surface to the opposing surface” (emphasis added by the examiner) in lines 2-4 is unclear. The limitation is unclear because it refers to two difference “occurrences” that are no longer present in claim 9 (on which this claim depends) which were removed in previous amendments to the claims. For this reason, it’s unclear how to interpret when the limitation “the second member contact surface contacts the opposing surface” occurs. For the sake of examination, the office has interpreted the claim as “wherein the second member contact surface contacts the opposing surface”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent number 8,881,697 to Noguchi et al. (Noguchi).
Noguchi discloses:
Regarding claim 1:
A valve timing regulator (figures 1-4) configured to be installed to a driven shaft (3) of an internal combustion engine and regulate valve timing of the internal combustion engine, comprising: 
a first rotatable body (8/1/7) that is configured to rotate synchronously with a drive shaft (column 3, lines 25-30) of the internal combustion engine; 
a second rotatable body (2) that has an opposing surface (see figure 1 below, element A and B) that is opposed to a shaft end surface (see figure 1 below, elements C and D), which is an end surface of the driven shaft (3), wherein the second rotatable body (2) forms a plurality of hydraulic pressure chambers (21 and 22) between the first rotatable body (8/1/7) and the second rotatable body (2), and the second rotatable body (2) is configured to be rotated together with the driven shaft (3) relative to the first rotatable body (8/1/7) by hydraulic oil supplied (supplied via L1-L3) to corresponding one or more of the plurality of hydraulic pressure chambers (21 and 22); 
a friction shim (12) that is placed between the opposing surface (see figure 1 below, element A and B) and the shaft end surface (see figure 1 below, elements C and D) and has a first shim contact surface (see figure 1 below, element E), which is configured to contact the shaft end surface (see figure 1 below, elements C and D), and a second shim contact surface (see figure 1 below, element F), which is configured to contact the opposing surface (see figure 1 below, element A and B), wherein the friction shim is configured to generate a frictional force (inherent, two abutting surfaces (such as F and A) will create a frictional force) between the first shim contact surface (see figure 1 below, element E) and the shaft end surface (see figure 1 below, elements C and D) and a frictional force (inherent, two abutting surfaces (such as E and C) will create a frictional force) between the second shim contact surface (see figure 1 below, element F) and the opposing surface (see figure 1 below, element A and B) in an assembled state (the above structure is in the assembled state as shown in figures 1-4) after installation of the valve timing regulator to the driven shaft (3); and 
a contact member (14) that has a first member contact surface (see figure 1 below, element G) configured to contact the shaft end surface (see figure 1 below, elements C and D), wherein: 
the contact member is configured to enable relative slide movement between the first member contact surface and the shaft end surface in a circumferential direction of the driven shaft in a preassembled state where: 
the contact member contacts the second rotatable body or the first rotatable body; and 
the first shim contact surface and the shaft end surface are spaced from each other, or the second shim contact surface and the opposing surface are spaced from each other (the above limitations (“the contact member is configured…”, “the contact member contacts…” and “the first shim contact surface…”) is directed toward an intermediate product of the final product outlined before this limitation and therefore is a product by process limitation and while the Noguchi reference does not teach the above assembly method for the assembly of the product, Noguchi does teach the above structure required by the claim and for this reason the Noguchi reference reads on the claim (see product by process paragraph above)).  

    PNG
    media_image1.png
    866
    811
    media_image1.png
    Greyscale

Figure 1 - figure 3 of Noguchi, annotated by the examiner
Regarding claim 7:
The valve timing regulator according to claim 1, wherein: 
the second rotatable body (2) has a hole (2D) that is recessed from the opposing surface (see figure 1 above, element A and B) toward a side (side with plate 7), which is opposite to the shaft end surface (see figure 1 above, elements C and D); and 
the contact member (14) is shaped in a rod form (see figure 3) and is installed to the second rotatable body (2) such that an outer peripheral wall (see figure 1 above, element H) of the contact member (14) is engaged with the hole (2D). 

Regarding claim 9:
A valve timing regulator (figures 1-4) configured to be installed to a driven shaft (3) of an internal combustion engine and regulate valve timing of the internal combustion engine, comprising: 
a first rotatable body (8/1/7) that is configured to rotate synchronously with a drive shaft (column 3, lines 25-30) of the internal combustion engine; 
a second rotatable body (2) that has an opposing surface (see figure 1 above, element A and B) that is opposed to a shaft end surface (see figure 1 above, elements C and D), which is an end surface of the driven shaft (3), wherein the second rotatable body (2) forms a plurality of hydraulic pressure chambers (21 and 22) between the first rotatable body (8/1/7) and the second rotatable body (2), and the second rotatable body (2) is configured to be rotated together with the driven shaft (3) relative to the first rotatable body (8/1/7) by hydraulic oil supplied (supplied via L1-L3) to corresponding one or more of the plurality of hydraulic pressure chambers (21 and 22); 
a friction shim (12) that is placed between the opposing surface (see figure 1 above, element A and B) and the shaft end surface (see figure 1 above, elements C and D) and has a first shim contact surface (see figure 1 above, element E), which is configured to contact the shaft end surface (see figure 1 above, elements C and D), and a second shim contact surface (see figure 1 above, element F), which is configured to contact the opposing surface (see figure 1 above, element A and B), wherein the friction shim is configured to generate a frictional force (inherent, two abutting surfaces (such as E and C) will create ) between the first shim contact surface (see figure 1 above, element E) and the shaft end surface (see figure 1 above, elements C and D) and a frictional force (inherent, two abutting surfaces (such as F and A) will create) between the second shim contact surface (see figure 1 above, element F) and the opposing surface (see figure 1 above, element A and B) in an assembled state (the above structure is in the assembled state as shown in figures 1-4) after installation of the valve timing regulator to the driven shaft (3); and 
a contact member (14) that has a first member contact surface (see figure 1 above, element G), which is configured to contact the shaft end surface (see figure 1 above, elements C and D), and a second member contact surface (see figure 1 above, element F), which is configured to contact the opposing surface (see figure 1 above, element A and B), wherein: 
the contact member is configured to enable relative slide movement between the second member contact surface and the opposing surface in a circumferential direction of the driven shaft in a preassembled state where: 
the contact member contacts the driven shaft; and 
the first shim contact surface and the shaft end surface are spaced from each other, or the second shim contact surface and the opposing surface are spaced from each other (the above limitations (“the contact member is configured…”, “the contact member contacts…” and “the first shim contact surface…”) is directed toward an intermediate product of the final product outlined before this limitation and therefore is a product by process limitation and while the Noguchi reference does not teach the above assembly method for the assembly of the product, Noguchi does teach the above structure required by the claim and for this reason the Noguchi reference reads on the claim (see product by process paragraph above)).  

Regarding claim 12:
The valve timing regulator according to claim 1, wherein the first member contact surface (see figure 1 above, element G) contacts the shaft end surface (see figure 1 above, elements C and D) (final assembly includes surface G contacting surfaces C and D).  

Regarding claim 13:
The valve timing regulator according to claim 9, wherein the second member contact surface (see figure 1 above, element F) contacts the opposing surface (see figure 1 above, element A and B).  

 
 
 
Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German patent document DE 102015117797 to Hayashi (see attached English language machine translation).
Hayashi discloses:
Regarding claim 1:
A valve timing regulator (figure 1-7) configured to be installed to a driven shaft (102) of an internal combustion engine and regulate valve timing of the internal combustion engine, comprising: 
a first rotatable body (25/22/26) that is configured to rotate synchronously with a drive shaft (101) of the internal combustion engine; 
a second rotatable body (30/51) that has an opposing surface (see figure 2 below, element I) that is opposed to a shaft end surface (63 and 56), which is an end surface of the driven shaft (102), wherein the second rotatable body (30/51) forms a plurality of hydraulic pressure chambers (33 and 34) between the first rotatable body (25/22/26) and the second rotatable body (30/51), and the second rotatable body (30/51) is configured to be rotated together with the driven shaft (102) relative to the first rotatable body (25/22/26) by hydraulic oil supplied (from 106) to corresponding one or more of the plurality of hydraulic pressure chambers (33 and 34); 
a friction shim (52) that is placed between the opposing surface (see figure 2 below, element I) and the shaft end surface (63 and 56) and has a first shim contact surface (58), which is configured to contact the shaft end surface (63 and 56), and a second shim contact surface (see figure 2 below, element J), which is configured to contact the opposing surface (see figure 2 below, element I), wherein the friction shim is configured to generate a frictional force (inherent, two abutting surfaces (such as 58 and 63 and 56) will create a frictional force) between the first shim contact surface (58) and the shaft end surface (63 and 56) and a frictional force (inherent, two abutting surfaces (such as J and I) will create a frictional force) between the second shim contact surface (see figure 2 below, element J) and the opposing surface (see figure 2 below, element I) after installation of the valve timing regulator to the driven shaft (102); and 
a contact member (54) that has a first member contact surface (77) configured to contact the shaft end surface (63), wherein: 
the contact member is configured to enable relative slide movement between the first member contact surface and the shaft end surface in a circumferential direction of the driven shaft in a preassembled state where: 
the contact member contacts the second rotatable body or the first rotatable body; and 
the first shim contact surface and the shaft end surface are spaced from each other, or the second shim contact surface and the opposing surface are spaced from each other (the above limitations (“the contact member is configured…”, “the contact member contacts…” and “the first shim contact surface…”) is directed toward an intermediate product of the final product outlined before this limitation and therefore is a product by process limitation and while the Hayashi reference does not teach the above assembly method for the assembly of the product, Hayashi does teach the above structure required by the claim and for this reason the Hayashi reference reads on the claim (see product by process paragraph above))

    PNG
    media_image2.png
    765
    681
    media_image2.png
    Greyscale

Figure 2 – figure 3 of Hayashi, annotated by the examiner
Regarding claim 2:
The valve timing regulator according to claim 1, wherein: 
the second rotatable body (30/51) has an inner peripheral portion (55) that is shaped in a ring form (see figure 3); and 
the contact member (54) has a snap fit portion (see translation ¶0051) that is configured to be coupled to the inner peripheral portion (under the broadest reasonable interpretation, 54 is coupled to 55 via the snap fit connection made with 52) of the second rotatable body (30/51) by snap fit.  

Regarding claim 3:
The valve timing regulator according to claim 1, wherein the contact member (54) has a filter portion (53, ¶0029) that is configured to capture a foreign object contained in the hydraulic oil (inherent function of the filter located along fluid path 72) to be supplied to the plurality of hydraulic pressure chambers (33 and 34).  

Regarding claim 4:
The valve timing regulator according to claim 1, wherein: 
the second rotatable body (30/51) has a recess (55), which has the opposing surface (see figure 2 below, element I) at a bottom surface of the recess; and 
the contact member (54) is shaped in a ring form (figure 4, ring portion 64) and is installed to the second rotatable body (30/51) such that an outer peripheral portion (outer portion of 64) of the contact member is engaged (under the broadest reasonable interpretation 64 is engaged with 55 via 52) with an inner peripheral wall (55) of the recess.  

Regarding claim 8:
The valve timing regulator according to claim 1, wherein the contact member (54) is elastically deformable in an axial direction (inherent, since the contact member is plastic which deforms under contact with surface 63 even if slight or insignificant).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi as applied to claims 1 and 9 above, and further in view of US patent application publication number 2012/0031359 to Cuatt et al. (Cuatt).
Regarding claim 6:
Noguchi discloses:
The valve timing regulator according to claim 1, wherein: 
the second rotatable body (2) has a groove (2D) that is recessed from the opposing surface (see figure 1 above, element A and B) toward a side (side with plate 7), which is opposite to the shaft end surface (see figure 1 above, elements C and D); and 
the contact member (14) is shaped in a rod/pin form (see figure 3) and is installed to the second rotatable body (2) such that an outer peripheral portion (see figure 1 above, element H) of the contact member is engaged with the groove (2D).  
Noguchi fails to disclose:
The contact member is shaped in a ring form and is installed to the second rotatable body such that an outer peripheral portion or an inner peripheral portion of the contact member is engaged with the groove.  
Cuatt teaches:
	A valve timing regulator that includes a first (36, 24 and 22) and second rotatable body (28). The valve timing regulator further includes an anti-rotation pin (102) for keeping the locking pin (68) from rotating. The reference further teaches that the anti-rotation pin maybe a dowel pin or spring pins (pins that have a ring form) (¶0030) and therefore teaches dowel pins and spring pins are interchangeable (¶0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noguchi to replace the contact member/dowel pin with a spring pin/ ring form pin as taught by Noguchi. This modification would be a simple substitution of one known element (contact member/dowel pin of Cuatt) for another (spring pin/ring form as taught by Cuatt) to obtain predictable results (to hold the mating components in their proper position).
Regarding claim 10:
Noguchi fails to disclose:
The valve timing regulator according to claim 9, wherein the contact member is shaped in a ring form.  
Cuatt teaches:
	A valve timing regulator that includes a first (36, 24 and 22) and second rotatable body (28). The reference further teaches that dowel pins and spring pins (pins that have a ring form) are interchangeable (¶0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noguchi to replace the contact member/dowel pin with a spring pin/ ring form pin as taught by Noguchi. This modification would be a simple substitution of one known element (contact member/dowel pin of Cuatt) for another (spring pin/ring form as taught by Cuatt) to obtain predictable results (to hold the mating components in their proper position).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi as applied to claim 9 in view of US patent number 5,729,899 to Kaywood et al. (Kaywood).
Regarding claim 11:
Noguchi fails to disclose:
The valve timing regulator according to claim 9, wherein the contact member is elastically deformable in an axial direction.  
Kaywood discloses:
A camshaft assembly (figure 2) and method for assembling cams (20, 14 and 18) at the desired angular orientation (column 6, lines 55-60). Further, the cams are attached to the camshaft via contact members/roll pins (50, elastically deforming pins) which prevent rotation of the cams relative to the camshaft (or fix).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noguchi to replace the contact member/pin 14 with the contact member/roll pin 50 as taught by Kaywood. This is a simple substitution of one known element (contact member/pin 14 of Noguchi) for another (contact member/roll pin 50 of Kaywood) to obtain predictable results (to restrain/orient the camshaft 3 relative to the rotor 2). Further, the roll pins 50 incorporated into Noguchi from Kaywood are elastically deforming pins that deform in an axial direction defined as normal to the axis of rotation of the camshaft in Noguchi (or radial to the roll pin 50 from Kaywood).

Allowable Subject Matter
Claim 14 is allowed.

The prior art of record does not teach “the contact member is shaped in a ring form and is installed to the first rotatable body such that an outer peripheral portion of the contact member is engaged with the inner peripheral portion of the first rotatable body” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 14. 

Claim 5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further if the 35 USC 112(a) rejection in claim 1 is addressed.

The prior art of record does not teach “the contact member is shaped in a ring form and is installed to the first rotatable body such that an outer peripheral portion of the contact member is engaged with the inner peripheral portion of the first rotatable body” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1 and 5.

Response to Arguments
Applicant's arguments filed 7/12/22 have been fully considered but they are not persuasive.
Regarding 35 USC 103 or 102 rejections of claims 1 and 9:
The applicant has provided several arguments as to why the previous rejection was improper however the office is not persuaded by these arguments. First, the applicant has amended the claims to overcome the previous rejections however the claims still read on the amendments as indicated above. Further, the applicant has indicated that the steps of assembly of the valve timing regulator independent claims 1 and 9 should not be interpreted as a product by process limitation as previously done in the final rejection filed 4/29/2022 but as limitations required to be performed. Further, the applicant refers to a BPAI decision (see applicants remarks filed 7/12/2022) to support this argument. However, the office is not persuaded by this argument. The BPAI discussion appears to turn on the limitation on "said sheath tube, said resilient stop pad, and said end cap being formed as separate parts and assembled to form a preassembled unit which can stand independently of said piston rod and said container tube" and how the cited reference does not teach this. In short, it appears that the previous reference and further combination of references does not teach that the said sheath tube, said resilient stop pad, and said end cap could be made into a preassembled unit which can stand independently of said piston rod. This is different from applicants claimed invention, there is no requirement of a preassembled unit that can stand alone separate from the overall structure of the claim but a series of steps to be performed to yield the structure of the claim. For this reason, the BPAI decision does not appear to read on the rejection made in the final office action and above and is why the rejection of these claims is maintained. The above claims 1 and 9 do not require a preassembled unit that must stand on its own but outline steps or procedures that are performed during the assembly process of the structure in the proceeding lines of the claim. For this reason, these limitations (“the contact member is configured…”, “the contact member contacts…” and “the first shim contact surface…”) are only steps in the process of assembly and therefore interpreted as product by process limitations. For this reason, the above rejections are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746